STOULIG, Judge
(concurring).
I concur. I am not the least bit impressed with the testimony of the plaintiff and his witnesses, the parking lot attendant and the appraiser who made the estimate of damages. I am convinced that the testimony of the defendant more accurately reflects the true facts and circumstances sur*820rounding the occurrence of this accident. However, I must affirm the judgment of the trial court since appellate courts aré inhibited from reversing on questions of fact dependent solely upon the credibility of witnesses who appeared before the trial court. Such a situation is presented in the instant case, and for this reason I concur in the majority opinion.